UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
                                                                 :
KURELL BROWN, on behalf of himself and
                                                                 :
similarly situated individuals,
                                                                 :   19-CV-4892 (JPO) (OTW)
                                      Plaintiff,                 :
                                                                 :           ORDER
                     -against-                                   :
                                                                 :
DCD CONSTRUCTION, LLC, et al.,                                   :
                                                                 :
                                      Defendants.                :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         The Court will hold a Post-Discovery Status Conference in this matter on February 5,

2020 at 11:00 a.m. in Courtroom 20D, Daniel Patrick Moynihan U.S. Courthouse, 500 Pearl

Street, New York, NY 10007. Pursuant to the Court’s Individual Practices § II.e, the parties shall

file a joint proposed agenda by January 31, 2020. If the parties believe a settlement conference

would be productive, they shall meet and confer and notify the Court as soon as practicable.


         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: January 2, 2020                                                          Ona T. Wang
       New York, New York                                              United States Magistrate Judge
